    Case:5:15-cv-02253-BLF
    Case  16-16566, 11/18/2019, ID: 11502772,
                             Document         DktEntry:
                                        163 Filed       111, Page
                                                  11/18/19   Page 1
                                                                  1 of
                                                                    of 1
                                                                       1

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                             November 18, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Kimberly Cox
          v. Old Republic National Title Insurance Company, et al.
          No. 18-1536
          (Your No. 16-16566)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for rehearing is denied.



                                       Sincerely,




                                       Scott S. Harris, Clerk
